Order, Supreme Court, Bronx County (Alexander Hunter, J.), entered March 3, 2003, which, to the extent appealed from as limited by the brief, denied defendant Kips Bay Boys & Girls Club, Inc.’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
In this action to recover for injuries allegedly sustained by the infant plaintiff while participating in defendant-appellant’s day camp, summary judgment dismissing the complaint was properly denied in light of evidence, including the deposition testimony of the infant and a camp group leader, raising triable issues as to whether plaintiff and other campers were adequately supervised and as to whether closer supervision would have prevented the accident (see Vonungern v Morris Cent. School, 240 AD2d 926 [1997]). Concur — Nardelli, J.P., Mazzarelli, Ellerin and Gonzalez, JJ.